Per Curiam.
When this case was regularly called for hearing the plaintiff in error appeared by counsel, who abandoned the argument of the cause. This brings the case, in effect, within the rule of this court that prescribes that “if the plaintiff in error shall not appear to argue the errors assigned, the judgment of the court below shall be affirmed, with costs.”
That is the judgment in this case.
For affirmance — The Chancellor, Chiee Justice, Dixon, Garrison, Pitney, Swayze, Bogert, Yredenburgh, Yroom, Green, Gray. 11.
For reversal — None.